Citation Nr: 1139557	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  06-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for coronary artery disease, including as secondary to service-connected rheumatic heart disease.

2.  Entitlement to service connection for sleep apnea, including as secondary to service-connected rheumatic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from September 1948 to August 1952.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In October 2009 and May 2011, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his representative has argued otherwise.  

The Board notes that the appellant's claim of service connection for coronary artery disease was previously denied by the RO in a January 1995 rating decision.  Because the appellant did not appeal, that decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7104, 7105 (West 1991).

In the August 2004 rating decision now on appeal, the RO did not address the issue of whether new and material evidence had been received to reopen the claim of service connection for coronary artery disease, but addressed the issue only on the merits.  Nonetheless, the Board is obligated by 38 U.S.C.A. §§ 5108 and 7104(b) to address whether new and material evidence has been submitted prior to addressing the merits of this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As set forth in more detail below, the Board has concluded that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156 and warrants reopening of the appellant's claim.  Given this conclusion, it is clear that the appellant has not been prejudiced by the Board's consideration of this issue in the first instance.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In a January 1995 rating decision, the RO denied the appellant's original claim of entitlement to service connection for coronary artery disease.  Although he was notified of the RO's decision and his appellate rights, the appellant did not appeal and the decision is final.

2.  In March 2004, the appellant sought reopening of his claim of service connection for coronary artery disease.

3.  Evidence received since the final January 1995 rating decision denying service connection for coronary artery disease relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  Coronary artery disease was not clinically evident during the appellant's active service or for many years thereafter and the most probative evidence establishes that his current coronary artery disease is not causally related to his active service or any incident therein, including rheumatic fever, nor is it causally related to or aggravated by his service-connected rheumatic heart disease.

5.  Sleep apnea was not clinically evident during the appellant's active service or for many years thereafter and the most probative evidence establishes that the appellant's current sleep apnea is not causally related to his active service or any incident therein, including rheumatic fever, nor is it causally related to or aggravated by his service-connected rheumatic heart disease.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision denying service connection for coronary artery disease is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for coronary artery disease.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Coronary artery disease was not incurred in service, may not be presumed to have been incurred in service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3,307, 3.309, 3.310 (2011).

4.  Sleep apnea was not incurred in service and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a May 2004 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  In March 2006, the RO provided the appellant with additional notification, as required by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of this letter, the RO has reconsidered the appellant's claim on several occasions, most recently in the July 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

VA has also obtained multiple medical opinions in connection with the appellant's claim, most recently in July 2011.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a very detailed rationale for the opinions rendered, which, when reviewed together, cover all theories of entitlement, including direct service connection, secondary service connection and aggravation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

In pertinent part, the appellant's service treatment records show that in February 1949, he sought treatment for a cough and sore throat and was hospitalized for evaluation of possible pneumonia.  During the course of admission, the appellant developed a significant fever with migrating arthritis, including intermittent swelling and pain in the wrists and knees.  He was diagnosed as having acute rheumatic fever.  During the early portion of his lengthy period of hospitalization, the appellant was described as being markedly ill, with fever, sweating, acute arthritis in multiple joints, and poor heart sounds.  During the course of treatment, the appellant's cardiac status was monitored, including with multiple EKGs and chest X-rays.  By June 1949, the appellant was described as afebrile and asymptomatic, with increasing time out of bed.  His cardiac examination was negative except for tachycardia.  By August 1949, it was noted that the appellant's last five EKG's had been within normal limits and that his cardiac shadow was decreasing.  The appellant was discharged for convalescent leave in October 1949 with a diagnosis of acute rheumatic fever without cardiac damage.  He returned for reevaluation in November 1949.  At that time, his lab work was normal, an EKG was normal, and cardiac examination was negative.  Later that month, the appellant was discharged from the hospital to duty.  The final diagnosis on discharge was rheumatic fever, active, without heart involvement.  

Subsequent service treatment records show that in April 1950, the appellant was again hospitalized for medical observation of residuals of rheumatic fever after he complained of having pain in his chest as well as vague joint pains.  Physical examination was noted to be "entirely negative."  Laboratory studies were negative for active rheumatic fever.  An EKG was within normal limits.  The diagnosis was no disease found, probable psychosomatic symptoms.  

In June 1952, the appellant reported that he had been diagnosed as having rheumatic fever in 1949 and wanted to have a checkup.  He indicated that since his illness, he had experienced intermittent substernal and right posterior pains with shortness of breath.  Physical examination was described as being "completely negative."   A chest X-ray and laboratory testing were also within normal limits.  The impression was no disease.  

At his August 1952 military discharge medical examination, the appellant's heart, lungs, and chest were normal.  A chest X-ray was negative.  

In May 1994, the appellant submitted an original application for VA compensation benefits, seeking service connection for residuals of rheumatic fever, including heart problems.  

In support of his claim, the appellant submitted private clinical records, dated from November 1955 to March 1994.  In pertinent part, these records show that in December 1990, the appellant sought treatment with complaints of atrial flutter and tachycardia for the past week.  He indicated that he had been experiencing intermittent episodes of his heart feeling rapid for the past few years.  It was noted that the appellant had had an uncomplicated rheumatic fever at the age of 19 without apparent residuals.  The initial impression was supraventricular tachycardia, intermittent, possible atrial fibrillation or atrial flutter, rule out coronary artery disease.  In January 1991, the appellant underwent a thallium stress test which showed ischemic coronary artery disease.  A left heart catheterization performed later that month showed three vessel atherosclerotic coronary artery disease with no evidence of a prior myocardial infarction.  The final diagnosis was three vessel atherosclerotic coronary artery disease, angina pectoris, and paroxysmal atrial fibrillation.  In March 1994, the appellant sought treatment for exertional dyspnea and history of rheumatic fever.  An echocardiogram showed mild enlargement of the left and right atria, aortic valve sclerosis without stenosis, aortic insufficiency, and mitral regurgitation.  

In connection with his claim, the appellant underwent VA medical examination in December 1994 at which he reported that he had developed rheumatic fever in 1949 requiring a lengthy period of hospitalization.  He indicated that in 1990, he was found to have a heart murmur.  He underwent a stress test and left heart catheterization which showed three vessel coronary artery disease.  The examiner also noted that the appellant had undergone echocardiogram in March 1994 which showed enlargement of the atrium, aortic valve sclerosis, aortic insufficiency, and mitral regurgitation.  After reviewing the record and examining the appellant, the examiner diagnosed him as having previous acute rheumatic fever in 1949 and organic cardiac disease on the basis of ischemic and perhaps rheumatic heart disease with paroxysmal atrial flutter/fibrillation; sinus rhythm now; mild aortic regurgitation by echocardiographic interpretation; cardiac status compensated; and three-vessel ischemic cardiac disease possible.

In a January 1995 rating decision, the RO granted service connection for rheumatic heart disease and assigned an initial 10 percent disability rating.  The RO denied service connection for ischemic heart disease (coronary artery disease) with history of angina.  The appellant was notified of the RO's determination and his appellate rights in a January 1995 letter, but he did not appeal.  

In March 2004, the appellant sought reopening of his claim of service connection for coronary artery disease, noting that he was status post bypass surgery.  He also claimed entitlement to service connection for sleep apnea. 

In support of the appellant's claim, the RO obtained additional VA and private medical records dated to July 2011.  In pertinent part, these records show continued treatment for heart disease, including pacemaker implantation for sick sinus syndrome and multivessel coronary bypass grafting surgery.  More recent records show congestive heart failure, ventricular tachycardia, complete heart block, and paroxysmal atrial fibrillation.  

In May 2004, the appellant underwent VA medical examination at which he recalled that he had developed rheumatic fever in 1949 requiring a lengthy period of hospitalization.  He indicated that in 1990, he was found to have a heart murmur.  About the same time, a treadmill stress test and cardiac catheterization showed coronary artery disease.  In 1997, the appellant underwent seven vessel coronary artery bypass surgery.  In 1998, he had a pacemaker placed for symptomatic bradycardia.  After reviewing the record and examining the appellant, the examiner diagnosed him as having ischemic coronary artery disease, status coronary artery grafting in 1997, cardiomyopathy, symptomatic bradycardia status post pacemaker placement, paroxysmal atrial fibrillation, remote history of rheumatic fever in 1949, and reduced left ventricular ejection fraction on recent echocardiogram.  The examiner concluded that the appellant's present cardiac conditions were more likely than not due to nonservice-connected ischemic heart disease.  He noted that the ischemic heart disease requiring previous coronary artery bypass grafting and symptomatic bradycardia with pacemaker implantation was due to coronary artery disease.  He explained that this type of heart disease was not caused by acute rheumatic fever.  Rather, he indicated that rheumatic fever caused cardiac valvular disease with deformity and results in rheumatic heart disease.  The examiner indicated that the echocardiogram findings suggested that the appellant had ischemic heart disease with segmental wall motion abnormalities, particularly.  He indicated, however, that there was some evidence of mitral valve regurgitation and mild aortic valve regurgitation which would be due to the previous acute rheumatic fever.

In support of his claim, the appellant submitted a February 2006 letter from a retired massage therapist who noted that the appellant had a history of rheumatic fever in service.  He noted that he had consulted the "Pocket Medical Dictionary, Third Edition" which indicated that rheumatic fever was characterized by multiple focal inflammatory lesions of the connective tissue, including the heart, blood vessels, and joints.  The massage therapist indicated that since 1983, the appellant had had numerous treatments for muscle spasms in his legs, neck and arms.  Although this treatment had provided temporary relief, once could assume that the appellant had developed a chronic condition.  

The appellant again underwent VA medical examination in February 2006.  In reviewing the record on appeal, the examiner noted that the appellant had hospitalized for treatment of rheumatic fever in service in March 1949.  The appellant recalled that he had been hospitalized for a total of seven months, two of which he was entirely bedridden.  The examiner noted that after the appellant was discharged from the hospital, he was returned to duty for about three years.  The appellant recalled that during this period, he continued to experience aches and pains in his joints.  After his separation from service, he attended college and worked as a manager for 28 years.  He then worked as a clerk and a janitor for ten years before retiring.  During his working years, he recalled intermittent irregular heartbeats but no other cardiac symptoms.  The appellant reported that around 1992, he developed a rapid heart rate and was diagnosed as having tachycardia which required shock conversion therapy.  This treatment was successful.  In 1998, he suffered a myocardial infarction and underwent seven coronary artery bypass grafts.  Since that time, he had experienced no significant angina.  The appellant reported that in 1999, he had a pacemaker placed due to sick sinus syndrome.  This was revised in September 2005.  The appellant also reported that he had been advised that he had a chronic systolic heart failure with an ejection fraction of 30 percent, as well as episodes of paroxysmal atrial tachycardia and paroxysmal atrial fibrillation.  The examiner also noted that the appellant's medical history was significant for hyperlipidemia since the early 1970's and hypertension since 1998.  He had also smoked two packs of cigarettes daily between the ages of 15 and 32.  After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant clearly did have significant coronary artery disease that had resulted in a seven-vessel bypass graft in 1998.  He also had a significant sick sinus syndrome resulting in heart block requiring the use of a pacemaker.  The appellant also clearly had chronic systolic heart failure with a very low ejection fraction.  In addition, he had exhibited significant cardiac rhythm problems in the past.  The examiner noted that a recent echocardiogram did demonstrate the presence of significant valvular disease, including moderate to severe mitral regurgitation, moderate tricuspid regurgitation and mild aortic valve insufficiency.  The examiner indicated that it was his opinion that the severe rheumatic fever which the appellant contracted in service was the cause of his valvular heart disease with insufficiency of many valves and enlargement of the left atrium, left ventricle, right atrium, and right ventricle.  He indicated, however, that it is unlikely that the rheumatic fever caused the appellant's coronary artery disease.  He explained that the hypokinesis exhibited in the anterior, posterior, and lateral walls of the heart was related to ischemic changes rather than rheumatic fever.  The examiner further explained that the appellant clearly had historical elements which could result in coronary artery disease, including his male gender, his age, his remote long-term smoking, and his hypertension and hyperlipidemia.  He indicated that all of these were risk factors for the development of coronary artery disease.  With respect to sleep apnea, the examiner noted that a polysomnography performed in January 2004 showed that the appellant had severe hypoxemia and obstructive sleep apnea.  The examiner indicated that although the sleep apnea undoubtedly had some effect on possibly worsening the appellant's cardiac disease, it played a relatively minimal role in the development of the appellant's cardiac status.  

In support of his claim, the appellant submitted excerpts from medical treatises discussing rheumatic fever and sleep apnea syndromes.  The articles noted that rheumatic fever could produce valve pathology, most commonly in the mitral valve, including regurgitation and stenosis.  With respect to sleep apnea, the article noted that complications of the condition included cardiac abnormalities such as arrhythmias, bradycardia, and tachycardia.

In a December 2006 rating decision, the RO increased the rating for the appellant's service-connected rheumatic heart disease to 30 percent, considering significant valvular pathology as well as enlargement of the left atrium, left ventricle, right atrium, and right ventricle.  

In November 2009, the VA physician who had conducted the February 2006 VA medical examination provided an additional opinion.  He noted that he had again reviewed the claims folder.  He noted that he had previously conducted an extensive evaluation of the appellant's underlying heart disease, including his valvular disease as well as his severe coronary artery disease and other specific cardiac abnormalities which had required seven vessel bypass surgery and implantation of a cardiac pacemaker.  After that evaluation, he indicated that he had concluded that the appellant's valvular disease, namely mitral regurgitation, aortic valve insufficiency, and tricuspid valve regurgitation, were all at least as likely as not caused by or the result of his in-service rheumatic fever.  He also indicated that he had concluded that the appellant's severe arteriosclerotic heart disease requiring a seven vessel bypass graft and impaired cardiac muscle function were not caused by or the result of the appellant's service-connected rheumatic fever.  He indicated that after his second extensive review of the record, he had reached the same conclusions as before.  He further explained that the reason the appellant developed arteriosclerotic heart disease was due to his history of excessive smoking, hyperlipidemia and hypertension, as well as his male gender.  With respect to the appellant's sleep apnea, he indicated that it was his opinion, after a review of the record, that the sleep apnea was not caused by or the result of the appellant's service-connected rheumatic fever residuals.  

In July 2011, the appellant underwent VA medical examination for the purpose of obtaining an opinion as to whether his coronary artery disease or sleep apnea had been aggravated by his service-connected rheumatic heart disease.  The examiner noted that the appellant had a history of rheumatic fever in 1949 while in active service.  This resulted in a seven month period of hospitalization during which the appellant was bedridden for approximately two months.  Following his recovery, the appellant returned to full duty for three years.  After service, he attended college and worked for 38 years until retiring.  In 1992, he began having episodes of rapid heart rate and underwent a successful cardioconversion.  He then experienced a myocardial infarction resulting in a seven vessel bypass.  Since that time, he had not experienced any anginal-type symptoms.  The examiner noted that in 1998 or 1999, the appellant had a pacemaker placed secondary to sick sinus syndrome.  Since then, he had been noted to have atrial fibrillation on a more chronic basis.  The appellant had since undergone replacement of the pacemaker in 2005 and again in October 2010.  In regards to risk factors, the examiner noted that the appellant had a history of smoking two packs daily for 15 to 20 years, as well as hypertension and hypercholesterolemia.  

With respect to sleep apnea, he noted that the appellant initially underwent a sleep study in June 2003 and was diagnosed as having sleep apnea.  The appellant recalled that he had previously been diagnosed with sleep apnea, although the condition had never been treated prior to 2003.  He indicated that since beginning PiPAP, he had had significant improvement in his obstructive sleep apnea as well as his fatigue and daytime sleepiness.  After examining the appellant and reviewing his claims folder and medical history, the examiner diagnosed him as having mild heart failure and ischemic heart disease, status post seven vessel bypass.  Also diagnosed was sleep apnea, both central and obstructive.  The examiner indicated that the appellant's coronary artery disease had not been aggravated by his service-connected valvular heart disease.  He explained that the appellant's arteriosclerotic heart disease had not experienced any increase in symptoms, per se, due to rheumatic heart disease.  He further explained that although the appellant also exhibited mild heart failure, this was consistent with his ischemic cardiomyopathy and not from any exacerbation of the underlying valve disease.  With respect to the appellant's sleep apnea, the examiner concluded that it was not aggravated by his service-connected rheumatic heart disease.  He explained that since the onset and diagnosis of that condition, there had been no evidence for an increase or worsening.  


Applicable Law

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a non- service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Service connection for certain chronic diseases, including cardiovascular-renal disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).



Analysis

As set forth above, the appellant's claim of service connection for coronary artery disease has been previously denied.  Specifically, in a January 1995 rating decision, the RO denied service connection for coronary artery disease, finding no indication it had been incurred in service due to rheumatic fever.  The appellant was notified of the RO's determination and his appellate rights, but he did not appeal.  Thus, the decision final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).

The appellant now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

The additional evidence received since the last final rating decision in January 1995 includes VA and private clinical records documenting continued treatment for heart disease, including seven-vessel bypass graft and pacemaker placement.  Also received were numerous medical opinions specifically addressing the etiology of the appellant's heart pathology, including coronary artery disease.  This evidence is new and material in that it relates to an unestablished fact necessary to substantiate the claim and contributes to a more complete picture of the circumstances surrounding the origin of the appellant's disability.  See e.g. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the foregoing reasons, the Board finds that the appellant's claim of service connection for coronary artery disease may be reopened.  

Turning to the merits of that claim, as well as the appellant's claim of service connection for sleep apnea, the Board observes that the service treatment records are entirely silent for any indication of coronary artery disease or sleep apnea.  Similarly, the post-service record on appeal shows that neither condition was diagnosed for many years after service separation.  Neither the appellant nor his representative contends otherwise.  

Rather, the appellant contends that his current coronary artery disease and sleep apnea are causally related to his in-service episode of rheumatic fever and/or his service-connected rheumatic heart disease.  The Board has carefully considered the evidence of record in light of the appellant's contentions, but concludes that the preponderance of the evidence is against the claims.  

As discussed in detail above, multiple VA examiners have provided opinions in this case.  These opinions consistently indicate that the appellant's current coronary artery disease and sleep apnea are not causally related to his in-service rheumatic fever, nor are they causally related to or aggravated by his service-connected rheumatic heart disease.  

The Board finds that these medical opinions are persuasive and assigns them great probative weight.  The opinions were rendered by medical professionals who have expertise to opine on the matter at issue in this case.  In addition, the examiners addressed the appellant's contentions, based their opinions on a review of the appellant's claims folder, including the most pertinent evidence therein, and provided a rationale for the opinions rendered.  Finally, the Board notes that there is no medical evidence of record which contradicts these medical opinions or otherwise indicates that the appellant's current coronary artery disease or sleep apnea is causally related to the appellant's active service or any incident therein, including his episode of rheumatic fever.  Similarly, there is no probative evidence suggesting that the appellant's coronary artery disease or sleep apnea is causally related to or aggravated by his service-connected rheumatic heart disease.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

The Board has carefully reviewed the medical treatise information submitted by the appellant but notes that it similarly fails to provide a link between his current coronary artery disease and sleep apnea and his in-service rheumatic fever or his current service-connected rheumatic heart disease.  Although the medical articles do discuss an association between rheumatic fever and valve pathology, as set forth above, the appellant's valve pathology has been considered in rating his service-connected rheumatic heart disease.  

The Board has also considered the appellant's contentions to the effect that his current coronary artery disease and sleep apnea are causally related to his in-service rheumatic fever and/or his service-connected rheumatic heart disease.  Although the Board does not doubt the sincerity with which he offers his assertions, because the record does not establish that he possesses a recognized degree of medical knowledge, he is not competent to provide such an opinion, given the nature of the complex etiological question at issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

In summary, the Board finds that coronary artery disease and sleep apnea were not present during the appellant's active service or for many years thereafter and the most probative evidence shows that his current coronary artery disease and sleep apnea are not causally related to the appellant's active service or any incident therein, including his episode of rheumatic fever, nor are they causally related to or aggravated by his service-connected rheumatic heart disease.  The Board thus finds that the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim of entitlement to service connection for coronary artery disease is reopened.  

Entitlement to service connection for coronary artery disease, including as secondary to service-connected rheumatic heart disease, is denied.

Entitlement to service connection for sleep apnea, including as secondary to service-connected rheumatic heart disease, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


